Title: From Thomas Jefferson to Joseph Reed, 3 December 1779
From: Jefferson, Thomas
To: Reed, Joseph



Sir
Williamsburg Dec. 3. 1779.

Your acceptable present came duly to hand. Tho I had not the happiness of a personal acquaintance with your excellency, I never needed evidence of the propriety of your conduct on any occasion. A circumstantial development however of Governor Johnstone’s essay cannot but have good effects in satisfying the world at large, that the same pure spirit of patriotism which produced this revolution, still directs it. It will further evince the baseness of our enemies with whom corruption and calumny supply the place of valour. I  must however acknowledge myself under obligations to the Governour for having produced to me this occasion of assuring you of my great personal regard, and with how much esteem & respect I am Your Excellency’s most obedient & most humble servt.
